UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7562


KENNETH H. NEWKIRK,

                Plaintiff - Appellant,

          v.

MS. GREEN, Deputy/Transportation; MR. MILTON, Deputy/Law
Library; MR. DICKERSON, Deputy/Classification; MS. J. O.
PERRY, Deputy/Classification; MS. CHEESEBORO, Sergeant/Was
in Records; MR. VOGT, Deputy/Work in the Hole 1-4
Segregation; MS. WILLIAMS, Sergeant/Segregation 1-4; ROY
CHERRY, Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00327-HEH)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth H. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth H. Newkirk appeals the district court’s order

dismissing       without    prejudice     his     42     U.S.C.     § 1983    (2006)

complaint for failure to prosecute. ∗             See Fed. R. Civ. P. 41(b).

On appeal, we confine our review to the issues raised in the

Appellant’s brief.          See 4th Cir. R. 34(b).              Because Newkirk’s

informal brief does not challenge the basis for the district

court’s disposition, Newkirk has forfeited appellate review of

the court’s order.         Accordingly, we affirm the district court’s

judgment, deny Newkirk’s motion to be transferred to another

prison and three motions for appointment of counsel, and deny as

moot       Newkirk’s    motion   to   withdraw     two     of   his   motions      for

appointment of counsel.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this    court   and    argument    would     not    aid   the

decisional process.

                                                                             AFFIRMED




       ∗
       The order is final and appealable as something more than
an amendment to the complaint is needed to cure the defects in
Newkirk’s case.   See Domino Sugar v. Sugar Workers Local Union
392, F.3d 1064, 1066-67 (4th Cir. 1993).



                                         2